DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horbach [U.S. Patent No. 3675174] in view of Burgher et al. [U.S. Patent No. 4584551].
Regarding claim 1, Horbach discloses an electrical component (e.g., 10, Fig. 1), comprising:
 a removable magnetic core (see column 1, lines 11-12); 
an inductor (e.g., coil comprising first winding 21 and second winding 22, column 3, lines 49-52, Fig. 1-7) having a first terminal (e.g., first end of coil conductor 20 of windings 21, 22, column 4, lines 1-7, Figures 4, 7), a second terminal (e.g., second end of coil conductor 20 of windings 21, 22) and an insulator (e.g., bobbins 14, 16, with encapsulation, Fig. 1), comprising; 
a first aperture (e.g., 14c, see Fig. 1, 9 and 10 where core is disposed or aperture where mold 62 is located in Fig. 23 during molding) disposed about a first portion of the removable core; and 
a first insulator passage (e.g., space occupied by wound wire 20 for winding 21 between bobbin 14 and encapsulation) formed into and through the insulator such that it forms the first aperture (the wall of the bobbin 14, as part of the insulator passage of wound wire 20, goes around the aperture 14c and defines the aperture 14c), wherein the first insulator passage comprising a closed cross-sectional profile along a longitudinal length thereof defined by a closed interior wall (e.g., space occupied by wound wire 20 for winding 21 between wall of bobbin 14 and the encapsulation material represented by space 70, for example, in Fig. 23, column 7, lines 36-40); 
wherein the structure of the insulator is arranged such that the first insulator passage (e.g., the space occupied by wound wire 20 for winding 21 between portions of the bobbin comprising 14t, 14b, 14c and encapsulation, see annotated drawing of Fig. 4 and see Fig. 8-10) has a shape of the first conductive winding (e.g., 21) as the first conductive winding extends from the first terminal around a first leg of the magnetic core (e.g., a magnetic core that can be used with this coil structure, column 1, lines 11-12) one or more times and around a second leg of the magnetic core one or more times to the second terminal, via a path defined by the first insulator passage,
the first conductive winding 21 comprises a solid cross-sectional profile along a longitudinal length thereof defined by an exterior surface that conforms to the closed interior wall of the first insulator passage (i.e., closed interior wall of bobbin 14 and the encapsulation material represented by space 70 in Fig. 23, column 7, lines 36-40).

    PNG
    media_image1.png
    470
    843
    media_image1.png
    Greyscale

Horbach discloses the instant claimed invention discussed above except for the first conductive winding comprises a hollow cross-sectional profile;
 the insulator being manufactured via an additive manufacturing process, wherein during the additive manufacturing process, the insulator is manufactured first, followed by the conductive winding formed within the insulator by electroplating the closed interior wall of the insulator passage.
Burgher discloses conductive winding (e.g., 16, column 3, lines 53-55, Fig. 1-3) comprises a hollow cross-sectional profile.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use conductive winding comprising hollow cross-sectional profile as taught by Burgher to the winding of Horbach to provide the inductor with hollow winding appropriate for fluid passage for cooling the device.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, “first insulator passage being molded into a structure…first conductive winding being formed within the insulator…the insulator being manufactured via an additive manufacturing process, wherein during the additive manufacturing process, the insulator is manufactured first, followed by the conductive winding formed within the insulator by electroplating the closed interior wall of the insulator passage”, these limitations have not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e., first winding, does not depend on its method of production, i.e., solidification of molten conductive material. In re Thorpe, 227 USPQ
Regarding claim 2, Horbach discloses the insulator comprises; 
a second aperture (e.g., 16c column 4, lines 8-9, Fig, 1, 9 and 10) disposed about a second portion of the removable core; and 
a second insulator passage (e.g., space occupied by wound wire 20 for winding 22 between bobbin 16 and encapsulation) extending through the insulator, encircling the second aperture, the second insulator passage also comprising a cross-sectional profile defined by an interior wall of the second insulator passage (i.e., interior wall between bobbin 16 and encapsulation represented by space 70 in Fig. 23, column 7, lines 36-40); 
a first transition passage (e.g., passage of wire 20 between winding 21 and 22 within the encapsulation) connecting the first insulator passage to the second insulator passage, wherein the first winding 21 extends through the first transition passage and the second insulator passage (col. 3, lines 49-60, Fig. 1-7),
the first conductive winding 21 extending linearly through the second insulator passage; and wherein the exterior surface of the first conductive winding 21 conforms to the closed interior wall of the second insulator passage (e.g., conforms to the transition passage of wire 20 between winding 21 and winding 22 within the encapsulation). 
Regarding claim 23, Horbach discloses the first winding 21 includes a winding wall (e.g., multi-layer winding) disposed about a hollow passage (e.g., passage between bobbin 14 and encapsulation) formed through an interior of the first winding [see Fig. 4].

Claims 3, 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horbach in view of Burgher as applied to claim 2 above, and further in view of Ono et al. [U.S. Pat. No. 7427909].
Regarding claim 3, Horbach in view of Burgher discloses the instant claimed invention discussed above except for a third insulator passage extending through the insulator, encircling the first aperture; 
a fourth insulator passage extending through the insulator; and
a second transition passage connecting the third insulator passage to the fourth insulator passage, 
wherein the third insulator passage, the second transition passage, and the fourth insulator passage are isolated from the first insulator passage, the first transition passage, and the second insulator passage, and 
wherein a second winding extends through the third insulator passage, the second transition passage, and the fourth insulator passage.
Figure 20 of Ono discloses having another coil (e.g., above or below) separate from coil 30 (column 9, lines 27-30). Therefore, considering the structure of Figures 1-10 using the arrangement of Figure 20, a third insulator passage extending through insulator (e.g., insulator 150 comprising portions 152 and 156 with spiral groove 153), encircling a first aperture (similar to Fig. 3); 
a fourth insulator passage extending through the insulator (e.g., insulator 150 comprising portions 152 and 156 on a different axis similar to Figure 3); and a second transition passage connecting the third insulator passage to the fourth insulator passage,
wherein the third insulator passage, the second transition passage, and the fourth insulator passage are isolated (as mentioned in column 9, lines 27-30) from the first insulator passage, the first transition passage, and the second insulator passage, and wherein a second winding (similar to coil 20 of Figure 1) extends through the third insulator passage, the second transition passage, and the fourth insulator passage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have third and a fourth insulator passage as taught in Fig. 20 of Ono to the configuration of Fig. 1-10 to the structure of Horbach in view of Burgher to provide a magnetic device with another set of coil in the same enclosure for increasing the inductance or provide a line filtering device.
Regarding claim 4, Ono discloses the first winding is configured to receive an electrical current from an alternating current (AC) power source via a first terminal and a second terminal (e.g., used as a transformer or a choke coil, col. 1, lines 44-46).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, Ono would have a second winding configured to output the electrical current to a load via a third terminal and a fourth terminal if used as a transformer.
Regarding claim 6, Ono discloses the first insulator passage encircles the first aperture in a first direction and the second insulator passage encircles the second aperture in a second direction, opposite from the first direction (e.g., passage in figure of eight configuration) [see Figure 3].
Regarding claim 7, Ono discloses the electrical component comprises a transformer [Col. 1, Lines 44-46].

Claims 9-15 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horbach [U.S. Patent No. 3675174] in view of Ono et al. [U.S. Pat. No. 7427909] and Burgher et al. [U.S. Patent No. 4584551].
Regarding claims 9 and 29, Horbach discloses a system, comprising: 
an inductor (e.g., coil comprising first winding 21 and second winding 22, column 3, lines 49-52, Fig. 1-7) having a first terminal (e.g., first end of coil conductor 20 of windings 21, 22, column 4, lines 1-7, Figures 4, 7), a second terminal (e.g., second end of coil conductor 20 of windings 21, 22),
an insulator (e.g., encapsulated bobbins 14, 16, Fig. 1), comprising: 
a first aperture (e.g., through hole of tubular core 14c, see Fig. 1, 4, 9 and 10 where core is disposed or aperture where mold 62 is located in Fig. 23 during molding); and 
a first insulator passage (e.g., space occupied by wound wire 20 for winding 21 between bobbin 14 and encapsulation) formed into and through the insulator (e.g., encapsulated bobbin 14), such that it forms the first aperture and encircles the first aperture (the bobbin wall 14c, which is part of the bobbin 14, as part of the insulator passage, defines the aperture as shown in Figures 1, 4, 9 and 10);
wherein a cross-section of the first insulator passage is enclosed by the insulator (e.g., encapsulated bobbin), the first insulator passage comprising a closed cross-sectional profile along a longitudinal length thereof defined by a closed interior wall (e.g., space occupied by wound wire 20 for winding 21 between wall of bobbin 14 and the encapsulation material represented by space 70 in Fig. 23, column 7, lines 36-40);
an entrance formed into the insulator (e.g., groove 24, column 4, lines 73-75, Fig. 8) in fluid communication with first insulator passage (e.g., space occupied by winding 21 between bobbin 14 and encapsulation),
a first conductive winding (e.g., 21) in fluid communication with the entrance and extending linearly through the first insulator passage and configured to conduct an electrical current; 
a first terminal (e.g., 32, Fig 2) electrically coupled to a first end of the first winding 21 (e.g., 21 is serially connected to winding 22); and a second terminal (e.g., 32, Fig. 4) electrically coupled to a second end of the first winding 21;
wherein an exterior surface of the first conductive winding 21 conforms to the walls of the insulator (e.g., outer walls of encapsulated bobbin, Col. 3, Lines 20-62, Fig. 1-10),
wherein the structure of the insulator is arranged such that the first insulator passage (e.g., the space occupied by wound wire 20 for winding 21 between portions of the bobbin comprising 14t, 14b, 14c and encapsulation, see annotated drawing of Fig. 4 and see Fig. 8-10) has a shape of the first conductive winding (e.g., 21) as the first conductive winding extends from the first terminal around a first leg of the magnetic core (e.g., a magnetic core that can be used with this coil structure, column 1, lines 11-12) one or more times and around a second leg of the magnetic core one or more times to the second terminal, via a path defined by the first insulator passage,
wherein the first conductive winding 21 a solid cross-sectional profile along a longitudinal length thereof defined by an exterior surface that conforms to the interior wall of the first insulator passage (i.e., wall of bobbin 14 and the encapsulation material represented by space 70 in Fig. 23, column 7, lines 36-40).
Horbach discloses the instant claimed invention discussed above except for the first insulator passage encircling the first aperture at least two times;
the first conductive winding comprises a hollow cross-sectional profile; and
 the insulator being manufactured via an additive manufacturing process, wherein during the additive manufacturing process, the insulator is manufactured first, followed by the conductive winding formed within the insulator by electroplating the interior wall of the insulator passage.
Ono discloses first insulator passage (e.g., spiral groove 153 of Figure 20 of coil insulator passage 150 comprising insulator 154 and 156 as applied to the embodiments of Figures 1-10, which is coil-containing insulator of dual aperture) encircling a first aperture (e.g., core passage 151) at least two times [Col. 9, Lines 15-31, Fig. 20].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have insulator passage encircling insulator aperture at least two times as taught by Ono to the first insulator passage of Horbach to provide a coil device with multi insulator passage for a multi-turn coil for an increased inductance.
Burgher discloses conductive winding (e.g., 16, column 3, lines 53-55, Fig. 1-3) comprises a hollow cross-sectional profile.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use conductive winding comprising hollow cross-sectional profile as taught by Burgher to the winding of Horbach to provide the inductor with hollow winding appropriate for fluid passage for cooling the device.
In accordance to MPEP 2113, with regards to claims 9 and 29, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, “first insulator passage being molded into a structure….first conductive winding formed within the insulator…the insulator being manufactured via an additive manufacturing process which includes 3D printing or layered manufacturing, wherein during the additive manufacturing process, the insulator is manufactured first, followed by the conductive winding formed within the insulator by electroplating the interior wall of the insulator passage”, these limitations have not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e., first winding, does not depend on its method of production, i.e., solidification of molten conductive material. In re Thorpe, 227 USPQ
Regarding claim 10, Horbach discloses the insulator comprises; 
a second aperture (e.g., 16c column 4, lines 8-9, Fig, 1, 9 and 10) disposed about a second portion of the core; and 
a second insulator passage (e.g., space occupied by wound wire 20 for winding 22 between bobbin 16 and encapsulation) extending through the insulator, encircling the second aperture; and 
a first transition passage (e.g., passage of wire 20 between winding 21 and 22 within the encapsulation) connecting the first insulator passage to the second insulator passage, wherein the first winding 21 extends through the first transition passage and the second insulator passage [Col. 3, Lines 49-60, Fig. 1-7].
Horbach discloses the instant claimed invention discussed above except for the second insulator passage encircling the second aperture at least two times.
Ono discloses second insulator passage (e.g., spiral groove 153 of Figure 20 of coil passage 150 comprising insulator 154 and 156 as applied to the embodiments of Figures 1-10, which is a coil-containing insulator with dual aperture) encircling a second aperture (e.g., core passage 151) at least two times [Col. 9, Lines 15-31, Fig. 20].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have insulator passage encircling insulator aperture at least two times as taught by Ono to the second insulator passage of Horbach to provide a coil device with multi insulator passage for a multi-turn coil for an increased inductance.
Regarding claim 11, Horbach discloses the instant claimed invention discussed above except for
a third insulator passage extending through the insulator, encircling the first aperture;
a fourth insulator passage extending through the insulator; and

a second transition passage connecting the third insulator passage to the fourth insulator passage,
wherein the third insulator passage, the second transition passage, and the fourth insulator passage are isolated from the first insulator passage, the first transition passage, and the second insulator passage, and
wherein a second winding extends through the third insulator passage, the second transition passage, and the fourth insulator passage.
Figure 20 of Ono discloses having another coil (e.g., above or below) separate from coil 30 (column 9, lines 27-30). Therefore, considering the structure of Figures 1-10 using the arrangement of Figure 20, a third insulator passage extending through insulator (e.g., insulator 150 comprising portions 152, 156), encircling first aperture; a fourth insulator passage extending through the insulator; and a second transition passage connecting the third insulator passage to the fourth insulator passage,
wherein the third insulator passage, the second transition passage, and the fourth insulator passage are isolated from the first insulator passage, the first transition passage, and the second insulator passage, and wherein a second winding extends through the third insulator passage, the second transition passage, and the fourth insulator passage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have third and a fourth insulator passage as taught in Fig. 20 of Ono to the configuration of Ono, Fig. 1-10 to provide a magnetic device with another set of coil in the same enclosure for increasing the inductance or provide a line filtering device.
Regarding claim 12, Ono discloses the first winding is configured to receive the electrical current from an alternating current (AC) power source via a first terminal and a second terminal (e.g., used as a transformer or a choke coil) [Col. 1, Lines 44-46].
However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 13, Ono discloses the second winding is configured to output the electrical current to a load via output third terminal and a fourth terminal (e.g., used as a transformer) [Col. 1, Lines 44-46].
However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 14, Ono discloses the first insulator passage encircles the first aperture in a first direction and the second insulator passage encircles the second aperture in a second direction, opposite from the first direction (e.g., passage in figure of eight configuration) [see Figure 3].
Regarding claim 15, Ono discloses the first insulator passage encircles the third aperture in a first direction and the fourth insulator passage encircles the second aperture in a second direction, opposite from the first direction (e.g., passage in figure of eight configuration) [see Figure 3].

Claims 24, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horbach in view of Burgher as applied to claim 1 above, and further in view of Ono et al. [U.S. Pat. No. 7427909].
Regarding claim 24, Horbach in view of Burgher discloses the instant claimed invention discussed above except for the first insulator passage encircles the first aperture at least two times.
Ono discloses first insulator passage (e.g., spiral groove 153 of Figure 20 of coil insulator passage 150 comprising insulator 154 and 156 as applied to the embodiments of Figures 1-10, which is a coil-containing insulator with dual aperture) encircling a first aperture (e.g., core passage 151) at least two times [Col. 9, Lines 15-31, Fig. 20].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have insulator passage encircling insulator aperture at least two times as taught by Ono to the first insulator passage of Horbach in view of Burgher to provide a coil device with multi insulator passage for a multi-turn coil for an increased inductance.
Regarding claim 26, Horbach discloses the first insulator passage (see Fig. 4) encircling the first aperture (e.g., 14c) a first time defines a first loop having a first starting point and a first end point, wherein the first end point is axially offset from the first starting point along an axis extending through the first aperture and through a center of a coil shape formed by the first insulator passage (e.g., loop starts from lower portion).
Regarding claim 27, Horbach in view of Burgher discloses the instant claimed invention discussed above except for the first insulator passage encircling the first aperture a second time defines a second loop having a second starting point, coincident with the first end point of the first loop, and a second end point, wherein the second end point is axially offset from the second starting point along the axis.
Ono discloses first insulator passage (e.g., spiral groove 153 of Figure 20 as coil passage between insulator 154 and 156 as applied to the embodiments of Figures 1-10, which is a coil-containing insulator with dual aperture) encircling first aperture a second time (e.g., spiral groove 153 has different sections) defines a second loop having a second starting point, coincident with the first end point of the first loop, and a second end point, wherein the second end point is axially offset from the second starting point along the axis (winding starting from above e.g., 12, see Figure 1, as applied to Figure 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have insulator passage encircling first aperture a second time defines a second loop having a second starting point, coincident with the first end point of the first loop, and a second end point, wherein the second end point is axially offset from the second starting point along the axis as taught by Ono to the insulator passage of Horbach in view of Burgher to be able to provide an inductive device with increased number of turn and increased value in inductance.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horbach in view of Burgher as applied to claim 1 above, and further in view of Reznik et al. [U.S. Pat. No.  5942963].
Regarding claim 21, Horbach in view of Burgher discloses the instant claimed invention discussed above except for the insulator is made of ceramic material.
Reznik discloses insulator 10 is made of ceramic material [Col. 2, Lines 48-67, Fig. 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ceramic insulator as taught by Reznik to the insulator of Horbach in view of Burgher to provide a coil insulator that has a high fracture toughness, corrosion and abrasion resistant.
Response to Argument

Applicant's arguments with respect to claims 1-4, 6, 7, 9-15, 21, 23, 24, 26, 27 and 29 have been considered but are not persuasive. Horbach discloses majority of the features recited in claim 1. Horbach discloses an inductor (e.g., coil comprising first winding 21 and second winding 22, column 3, lines 49-52, Fig. 1-7) having a first terminal (e.g., first end of coil conductor 20 of windings 21, 22, column 4, lines 1-7, Figures 4, 7), a second terminal (e.g., second end of coil conductor 20 of windings 21, 22) (see annotated drawings).
The structure of the insulator is arranged such that the first insulator passage (e.g., the space occupied by wound wire 20 for winding 21 between portions of the bobbin comprising 14t, 14b, 14c and encapsulation, see annotated drawing of Fig. 4 and see Fig. 8-10) has a shape of the first conductive winding (e.g., 21) as the first conductive winding extends from the first terminal around a first leg of the magnetic core (e.g., a magnetic core that can be used with this coil structure, column 1, lines 11-12) one or more times and around a second leg of the magnetic core one or more times to the second terminal, via a path defined by the first insulator passage.
With regards to the Applicant’s claims 1 and 9, recitation about “insulator passage being molded” and “an additive manufacturing process”, the method of forming the device is not germane to the issue of patentability of the device itself (MPEP 2113). Therefore, “first insulator passage being molded into a structure…first conductive winding being formed within the insulator…the insulator being manufactured via an additive manufacturing process, wherein during the additive manufacturing process, the insulator is manufactured first, followed by the conductive winding formed within the insulator by electroplating the interior wall of the insulator passage”, these limitations have not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e., first winding, does not depend on its method of production, i.e., solidification of molten conductive material. In re Thorpe, 227 USPQ
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/J.S.B/Examiner, Art Unit 2837 


/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837